     Case 3:20-cr-03725-JLS Document 25 Filed 04/01/21 PageID.43 Page 1 of 1




 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF CALIFORNIA
 5
                           (HONORABLE JANIS L. SAMMARTINO)
 6

 7     UNITED STATES OF AMERICA,                 )   Case No. 20CR3725-JLS
                                                 )
 8                 Plaintiff,                    )
                                                 )
       v.                                        )
 9                                               )
                                                 )   ORDER TO CONTINUE
10     EDWARD CARRANZA MONTENEGRO,               )   MOTION HEARING/TRIAL SETTING
                                                 )
11                                               )
                   Defendant.                    )
12

13            Pursuant to joint motion and good cause appearing, IT IS HEREBY
14     ORDERED that the Motion Hearing/Trial Setting set for April 9, 2021 is continued

15
       to May 14, 2021 at 1:30 P.M.
              For the reasons set forth in the joint motion, the Court finds that the ends of
16
       justice will be served by granting the requested continuance, and these outweigh the
17
       interests of the public and the defendant in a speedy trial. Accordingly, the delay
18
       occasioned by this continuance is excludable pursuant to 18 U.S.C. § 3161(h)(7)(A).
19            SO ORDERED.
20     Dated: April 1, 2021
21

22
